Citation Nr: 0110658	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  97-00 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches and/or 
seizures.

2.  Whether a compensable evaluation is warranted for stress 
reaction of the left leg from March 13, 1995.

3.  Whether a compensable evaluation is warranted for stress 
reaction of the right leg from March 13, 1995.

4.  Entitlement to a 10 percent evaluation for multiple, 
noncompensable, service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 (2000); for the period from 
March 13, 1995 to July 10, 1996.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February 1987 to 
September 1989.

This appeal arises from a May 1996 rating decision of the 
Buffalo, New York, Regional Office (RO).  In this decision, 
the RO denied entitlement to service connection for headaches 
and seizures.  However, service connection was granted for 
stress reaction of both the right and left legs.  Each leg 
disability was separately evaluated as noncompensable.  The 
RO also found, de facto, that a 10 percent evaluation was not 
warranted under the provisions of 38 C.F.R. § 3.324.  The 
veteran appealed.  During the pendency of this appeal, the 
veteran changed his residence to the state of North Carolina.  
Later adjudication of this case was therefore transferred to 
the RO in Winston-Salem, North Carolina.

In a notice of disagreement (NOD) received in July 1996, the 
veteran requested a hearing before a Department of Veterans 
Affairs (VA) Hearing Officer (This request was made to the RO 
in Cleveland, Ohio which at the time had jurisdiction over 
this case).  In a substantive appeal received soon 
thereafter, the veteran requested a hearing before a 
traveling member of the Board of Veterans' Appeals (Board) 
sitting at the Cleveland RO.  He was notified of his October 
1996 hearing date by letter of September 1996.  In a 
subsequent letter sent later in September 1996, the Cleveland 
RO acknowledged receipt of the veteran's request for a 
hearing before the Board.  He was informed that it was 
unclear to the RO whether he now wanted a Board hearing in 
lieu of a hearing before a Hearing Officer.  The veteran was 
instructed that if he wanted a hearing before a Hearing 
Officer then he was to report for his scheduled hearing in 
October 1996.  If he wanted a Board hearing, he was 
instructed to notify the RO to confirm this desire.  There is 
no indication in the claims file whether or not the October 
1996 hearing on appeal was conducted.  (This matter is 
further discussed in the following remand).  However, soon 
after this letter was sent, the veteran informed the VA that 
he had changed residence and now lived in North Carolina.  It 
was requested that his claims file be transferred to the 
Winston-Salem, North Carolina, RO.

The Board remanded this case in November 2000 so that the 
veteran could be given an opportunity to appear before a 
traveling member of the Board.  However, in late November 
2000, the veteran informed the RO that he wished to withdraw 
his request for a hearing.  The case has now returned for 
appellate consideration.


REMAND

As noted above, the veteran was notified that his hearing on 
appeal was scheduled for early October 1996.  While the 
circumstantial evidence indicates that he did not appear for 
this hearing due to a change in his residence, there is no 
affirmative indication in the claims file whether or not this 
hearing took place.  Therefore, the Cleveland, Ohio RO should 
determine whether an October 1996 hearing transcript exists.  
If a transcript is found, it must be associated with the 
claims file.  If not, then the Cleveland RO should provide a 
notation for the claims file that such a hearing did not take 
place.

A review of the last supplemental statement of the case 
(SSOC) issued in May 2000 reveals that the veteran's claim 
for service connection for headaches/seizures was denied on 
the basis that a well grounded claim had not been filed as 
required by 38 U.S.C.A. § 5107(a) (West 1991).  In November 
2000, the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000.  See Veterans Claims 
Assistance Act of 2000 § 3, Pub. L. 106-475, (to be codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 5107).  This act 
introduces several fundamental changes into VA's adjudication 
process, including the elimination of any duty on the part of 
the claimant to file a well grounded claim.  As these 
procedures could not have been followed by the Winston Salem 
RO during the pendency of this appeal, and as these 
procedures are more favorable to the appellant than those 
previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Under section 3 of the Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C. § 5103A), VA is required 
to assist in the development of pertinent evidence until no 
reasonable possibility exists that such assistance would aid 
in substantiating a claim.  Efforts to obtain records in the 
possession of the U. S. government must continue until it is 
reasonably certain that such records do not exist or that 
further efforts to obtain these records would be futile.  VA 
must notify the claimant that the Secretary is unable to 
obtain records with respect to the claim.  Such a 
notification must, (a) identify the specific records the 
Secretary is unable to obtain; (b) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(c) describe any further action to be taken by the Secretary 
with respect to the claim. 

In the present case, the veteran has alleged that he 
currently suffers with a disorder characterized by headaches 
and seizures as a result of a head trauma sustained while in 
the custody of military police.  Military records to 
substantiate this claim have not been found, therefore, it is 
essential that the requirements of the new legislation be 
considered before appellate consideration is appropriate.  
While a review of the claims file indicates that the RO has 
conducted substantial development regarding the claims on 
appeal, under Bernard it must be first to ensure that all 
possible leads to pertinent evidence has been followed and 
the requirements of the Veterans Claims Assistance Act of 
2000 have been met.

Turning to the issue of compensable evaluations for the 
veteran's service-connected leg disorders, the Board notes 
that the last VA compensation examination to evaluate these 
disorders was conducted in February 1998.  It was noted by 
the examiner that he did not have access to the veteran's 
prior medical history, to include a previous compensation 
examination conducted in September 1997 and the service 
medical records.  The Court held in Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994), that a medical examination that did not 
consider the veteran's entire medical history is inadequate 
for rating purposes.  This is especially true for the 
February 1998 examination as the examiner opined that he 
could not come to a more specific diagnosis then a history of 
recurrent shin splints without a review of the service 
medical records.  Therefore, the claims file should be 
forwarded to the February 1998 examiner, and he should be 
requested to provide any further comments or opinions that is 
felt appropriate based on past medical records.  A definitive 
diagnosis should be requested.  If the February 1998 examiner 
is no longer available for comment, then the veteran must be 
afforded a new examination that fully addresses all concerns 
raised in the remand instructions.

In addition, the September 1997 examination noted a diagnosis 
of bilateral knee strain and the examiner opined that this 
disorder was at least as likely as not related to the 
service-connected stress reaction of both legs.  The only 
subsequent rating evaluation of the stress reaction was in 
the SSOC of May 2000.  However, it is not clear based on this 
SSOC's reasons and bases whether the bilateral knee strain 
was considered in the evaluation or was considered a separate 
disorder.  On remand, this matter should be clarified and, if 
the bilateral knee strain is considered a separate 
disability, whether it should be granted service connection 
under 38 C.F.R. § 3.310(a) (2000).

The veteran's bilateral stress reaction is currently 
evaluated under the VA's Schedule for Rating Disabilities, 
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2000).  This 
diagnostic code requires the application of the Court's 
holding in DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), 
that held that when evaluating musculoskeletal disabilities 
VA may, in addition to applying scheduler criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  A review of the 
September 1997 and February 1998 examination reports indicate 
that both examiners addressed these issues.  If a new 
examination is required, however, then this examiner must 
provide the appropriate opinions required under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  

Regarding the issue of service connection for a disorder 
characterized by headaches and seizures, the Board notes the 
veteran's allegation that these problems developed after he 
was beaten by military police in 1987 and/or during a mugging 
in 1988 or 1989.  A VA neurologic examination in November 
1995 assessed post-traumatic headaches on the basis of this 
history.  A VA General Medical examination of the same month 
also reported this history, and the impression was "Status 
post head injuries.  Headaches and manic depression."  A 
review of the claims file indicates that the RO has denied 
this claim of service connection on the basis that his 
claimed head traumas have not been verified.  While the RO 
has attempted to obtain medical records from the Brooke Army 
Medical Center for alleged treatment of the alleged head 
trauma, the veteran has also identified the military hospital 
on Wright-Patterson Air Force Base as a facility that treated 
his head trauma.  It is not clear from the record whether the 
RO attempted to verify the medical treatment at the latter 
facility.  Further, as service personnel records may reflect 
a change in the veteran's performance due to the claimed head 
injury, those records should be secured as well.  Hence, 
further development is in order.

Finally, it is noted by the Board that the RO initially 
granted service connection for the veteran's stress reaction 
of both legs in the rating decision on appeal.  The Court 
held in Fenderson v. West, 12 Vet. App. 119 (1999), that in 
claims dealing with the original rating of a service-
connected disability, the veteran may be assigned separate 
evaluations for separate periods of time based on the facts 
found in the case.  The Board finds that in the current 
appeal the veteran's service-connected stress reaction of 
both legs is entitled to such consideration by the RO.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The Cleveland RO should determine 
whether a hearing on appeal was conducted 
on October 2, 1996.  If not, then the 
Cleveland RO should indicate this fact 
for the record and note the reasons why 
such a hearing was not conducted.  If so, 
then the transcript of this hearing must 
be made part of the record.

2.  The Winston Salem RO should contact 
the veteran, and request that he identify 
all healthcare providers that treated him 
for headaches, seizures, and stress 
reaction of both legs.  Information 
regarding these healthcare providers 
should, as much as possible, include 
name, address, and dates of treatment.  
Based on his response, the RO should 
attempt to procure copies of all 
treatment records which have not 
previously been obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims folder by the RO.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the appellant 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the RO 
with respect to the claim.  The appellant 
must then be given an opportunity to 
respond.

3.  The Winston Salem RO should attempt 
to procure copies of all treatment 
records which have not previously been 
obtained from identified VA facilities.  
If such records are unavailable, the 
identified VA facility should be 
specifically requested to so indicate.  
In addition, the RO must ensure that its 
attempts to verify the veteran's alleged 
head trauma while in the custody of the 
military police meets the requires of 
38 U.S.C.A. § 5103A.  Specifically, the 
RO should request any available treatment 
records dated from 1987 to 1989 from the 
hospital at Wright-Patterson Air Force 
Base, Dayton, Ohio.  The RO should also 
secure the appellant's personnel records, 
to include enlisted performance reports, 
from the National Personnel Records 
Center.  Efforts to secure these records 
must continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  If the 
records cannot be secured the RO must 
notify the appellant and: (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

4.  The RO should contact the veteran and 
inform him that he may verify his alleged 
head trauma during military service 
through evidence other than treatment 
records.  This evidence could include 
statements from fellow servicemembers, 
friends, or family; letters home; news 
articles; prescriptions; etc.  Any 
response from the veteran must be 
associated with the claims file.  The 
Board takes this opportunity to inform 
the veteran and his representative that 
his failure to submit this evidence could 
have an adverse effect on his claim for 
service connection for residuals of his 
alleged head trauma.

5.  The RO should then review the file 
and make a specific written (factual) 
determination with respect to whether the 
veteran actually sustained a head trauma 
during his active service as a result of 
an attack by military police or during a 
mugging.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

6.  If, and only if, in-service head 
trauma is corroborated, and if the 
benefit sought on appeal cannot otherwise 
be granted, then the veteran should be 
afforded the appropriate VA examination 
to evaluate his headaches and seizures.  
If any claimed in-service head trauma is 
corroborated by the evidence, then the 
examiner must be provided a description 
or treatment records of the corroborated 
trauma.  The claims file and a separate 
copy of this remand must be provided to 
the examiner for review.  The examiner 
must then determine if the veteran 
currently suffers with chronic headaches 
and/or seizures.  If so, then the 
examiner should determine whether it is 
at least as likely as not that this 
disability is etiologically related to 
his verified head trauma during military 
service.  A complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  The report of the 
psychiatric examination should be 
associated with the veteran's claims 
folder.

7.  After the above development has been 
completed, the veteran's claims file 
should be returned to the VA examiner 
that conducted his compensation 
examination on February 27, 1998.  The 
purpose of this action is to provide the 
examiner with the chance to review the 
veteran's medical history and so that 
she/he may provide a definitive diagnosis 
regarding the service-connected stress 
reaction of both legs.  It is imperative 
that the veteran's entire claims folder, 
to include a complete copy of this 
REMAND, be provided to, and reviewed by, 
the examiner in connection with the 
examination.  Any testing deemed 
necessary by the examiner, to include 
additional examination of the veteran, 
should be conducted.  The examiner should 
also provide an opinion for the record 
that addresses whether the noted 
bilateral strained knees (See VA 
orthopedic examination conducted on 
September 5, 1997) are part and parcel of 
the service-connected stress reaction, or 
whether the strained knees a separate 
disability resulting from the stress 
reaction.  Any leg pain associated with 
the service connected lumbar disorder 
must be carefully differentiated from 
that caused by the stress reaction.  If 
the source of the pain cannot be 
differentiated that fact must be noted in 
the report, and the reason why explained.  
All findings, opinions, reasons and bases 
therefor for any opinion offered must be 
set forth in detail in a typewritten 
report.  

If the February 1998 examiner is 
unavailable to render such opinions, the 
veteran should be scheduled for 
additional examination by another 
physician who should be instructed to 
provide the above requested opinions.  
Any new examiner should specifically 
provide answers to the following 
questions in his or her report:

a.  What joints are affected by the 
veteran's strain reaction of both 
legs?  

b.  What is the range of motion in 
these joints as measured in degrees?

c.  Does the veteran experience pain 
on motion, weakened movement, excess 
fatigability, or incoordination 
during the examination as a result 
of these disorders?  What lower 
extremity pain is exclusively 
associated with the bilateral stress 
reaction?  What lower extremity pain 
is exclusively related to the 
service connected lumbar disorder 
with radiculopathy?  The examiner 
should report the extent of any 
additional range of motion loss due 
to pain caused by the stress 
reactions.

d.  To what extent does the veteran 
experience increased functional 
limitation (resulting from pain, 
weakness, instability, excess 
fatigability or incoordination) 
during flare-ups or after repeated 
use over a period of time?  If there 
is additional disability the 
examiner should report the degree of 
additional loss of motion due to 
such factors.  If the examiner 
cannot offer the requested opinion 
without engaging in speculation that 
fact should be noted and an 
explanation why provided.

e.  What is the degree of the 
veteran's industrial impairment 
exclusively due to his service-
connected stress reaction of both 
legs?

8.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand, and if they are not, the RO must 
implement corrective procedures.

9.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

10.  If the above requested medical 
opinion determines that the veteran's 
bilateral knee strain is part and parcel 
of his service-connected stress reaction, 
then the symptoms of these strains must 
be considered when determining the rating 
of the latter disorder.  However, if it 
is found that the bilateral knee strain 
is a separate disability caused by the 
stress reactions, then the RO should 
adjudicate the raised issues of 
entitlement to secondary service 
connection under the provisions of 
38 C.F.R. § 3.310(a).  The veteran should 
be notified of these decisions and his 
appellate rights.  If a timely notice of 
disagreement and substantive appeal are 
received from the veteran, only then 
should the issues of secondary service 
connection be referred to the Board for 
appellate review.

11.  Thereafter, the RO should again 
review the veteran's claims for increased 
evaluations for stress reactions, service 
connection for headaches/seizures, and 
whether compensation is warranted under 
the provisions of 38 C.F.R. § 3.324 for 
the period from March 13, 1995 to July 
10, 1996.  The RO should consider whether 
increased evaluations are warranted in 
accordance with the Court's holding in 
DeLuca.  In this regard, the RO should 
also document whether the veteran is 
entitled to a "staged" ratings since 
the date of the award of service 
connection.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
SSOC.  This SSOC must specifically inform 
the veteran and his representative of the 
information, lay evidence, or medical 
evidence necessary to substantiate his 
claims.  See 38 U.S.C. § 5103(a).  The 
veteran and representative should then be 
given the opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000)




